Citation Nr: 0526392	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for spinocerebrellar 
degeneration with bilateral blindness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  A hearing was held in July 2004 before 
the undersigned Veterans Law Judge.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the 
veteran's current spinocerebrellar degeneration with 
bilateral blindness was not present during service, was not 
manifested until many years after service, and is not related 
to active duty service or any incident therein.


CONCLUSION OF LAW

Spinocerebrellar degeneration with bilateral blindness was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), the Untied States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOCs and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in August 2002 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter from the RO specifically advised him that 
he send the RO any evidence which was needed as soon as 
possible.  Thus, the fourth element is satisfied.  The Board 
also notes that the letter was provided before the claim was 
adjudicated.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA examination that was 
based on a review of the veteran's medical history and 
provided the appropriate opinions on diagnosis and etiology.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his current post service 
treatment records.  The veteran has had a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background

As was noted above, the veteran had active service from 
January 1964 to January 1968.  He has previously established 
service connection for a scar under the left eye, status post 
excision of fibro-epithelial papilloma; and migraine 
headaches.  The veteran contends that certain symptoms which 
he experienced in service were manifestations of the 
currently diagnosed spinocerebrellar degeneration with 
bilateral blindness.   

The veteran's service medical records show that he was 
treated on a number of occasions for headaches and associated 
symptoms.  A service medical record dated in March 1964 shows 
that the veteran was seen for complaints of headaches and 
left side weakness.  It was felt that this represented a 
hemiplegic migraine.  The report of an EEG performed in March 
1964 reflects that the results were interpreted as being 
abnormal with a left temporal-occipital sharp wave focus.  It 
was noted that this did not correlate with the patient's 
clinical condition.  

A service neurology consultation report dated in October 1965 
indicates that the veteran had a history of recurrent 
migraine attacks for the past four and a half years.  He 
reportedly experienced his first one in March 1961 in high 
school when he had a visual sensation of heat waves in his 
left visual field.  This was soon followed by numbness of the 
entire left side of his body and blacking out of his vision 
in the left half of the visual field for both eyes.  As soon 
as the symptoms began to subside, he experienced a severe 
headache on the right side.  He reportedly had a second 
migraine attack in late 1962 or early 1963, and had no 
further attacks until after he completed basic training when 
a third attack occurred in March 1964.  He reportedly since 
had approximately 50 attacks which had been aborted or 
controlled by a Cafergot tablet up until his two most recent 
attacks.  Following examination, the diagnosis was vascular 
headache, classic migraine type.  Other service medical 
records contain similar information.  

In December 1967, upon separation from service, the veteran 
filed a claim for disability compensation for migraine 
headaches causing blindness.  The claim was denied at that 
time after the veteran failed to report for a VA disability 
evaluation examination.  However, as noted above, service 
connection has since been granted for migraine headaches.  

Relatively recent post service medical treatment records 
reflect that the veteran has developed significant visual 
impairment which has been attributed to spinocerebrellar 
degeneration.  A VA record dated in September 1999 reflects 
that he complained of very poor vision and tearing and 
drooping in the left eye.  A VA record dated in February 2000 
indicates that the veteran was considered to be legally 
blind.  A VA neurology record dated in March 2000 indicates 
that the diagnoses was spinocerebrellar degeneration.  An MRI 
was interpreted as showing a very profound and unexpected 
small cerebellum.  He reportedly had a history of 
dramatically worsening vision over the past year, and it was 
noted that he had an auto accident one year earlier.  A VA 
record dated in December 2001 indicates that the veteran's 
eye examinations at the visual impairment clinic had shown 
legal blindness although eye exams from previous locations 
did not.  He reportedly showed signs of physical 
deterioration such as staggered gait and strained speech that 
correlated with the spinocerebrellar degeneration diagnosis 
that had been given.  

A VA medical opinion dated in June 2003 is to the effect that 
the veteran's spinocerebrellar degeneration was unlikely to 
be related to his military service.  The examiner made the 
following comments:

After reviewing the veteran's c-file, and the 
outpatient clinic notes, I conclude that his spinal 
cerebrellar degeneration is unlikely to be related 
to his military service.  The veteran did not 
manifest any cerebrellar symptoms during his 
military service [or] for one year after.  Also his 
symptoms are migraine headaches which are not 
associated with his spinal cerebrellar ataxia.  

The veteran's representative subsequently submitted copies of 
e-mails which the representative asserts support the 
contention that there is a link between service (or his 
service-connected migraine headaches) and his cerebral 
degeneration.  In an e-mail to a doctor, the veteran's 
representative stated that he had been researching 
spinocerebrellar degeneration and its relationship with 
chronic severe migraines and noted that the veteran had 
suffered chronic migraines since his early 20's and was later 
diagnosed with spinocerebrellar degeneration in his 40's.  
The representative posed a question as to whether there had 
been any studies in reference to longstanding chronic severe 
migraines as a contributing factor to spinocerebrellar 
degeneration.  In response, Pasquale Montagna, M.D. stated 
that "As far as I know there are no reports of migraine 
headaches contributing to the development of cerebrellar 
ataxia, but that it was well known that in some genetic 
diseases cerebrellar ataxia and migraines may coexist."  

When asked by the veteran's representative as to "whether it 
is more likely that an individual with a history of migraines 
that later develops Spinocerebrellar Degeneration, as they 
may coexist, that it quite possibly was the development of 
this disease?"  In response, Dr. Pasquale Montagna stated 
"This is certainly a possibility, the one I would think 
worth pursuing by means of genetic analysis.  The prevalence 
of migraine however is so high that it is impossible to 
exclude a chance association."   

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  The veteran 
reported that he had perfect vision when he went into service 
but that he developed headaches associated with blindness 
during service.  The veteran stated that he knew that his 
current vision problems were caused by the service.  

In February 2005, the Board requested a specialist's medical 
opinion.  In response, a neurologist at the University of 
Kentucky College of Medicine offered a written opinion dated 
in February 2005 in which he reviewed the veteran's medical 
history.  He noted the veteran's history of treatment of 
migraines in service, but stated that "At no time either 
before, during or shortly after his active military service 
did [the veteran] report any symptoms suggestive of a 
spinocerebrellar degeneration.  This disorder first became 
clinically evident in 1999."  He further stated that:

In my opinion, the spinocerebrellar degeneration 
with blindness is not service connected.  This is a 
genetic disorder, likely autosomal recessive in 
nature in this particular instance.  This disorder 
did not occur coincident with his service in the 
Armed Forces nor is there evidence that it pre-
existed service.  Furthermore, the migraine 
headaches that he experienced while on active duty 
clearly predated his enlistment and are in no way 
related to the spinocerebrellar degeneration that 
only became clinically evident [over] 30 years 
after his discharge from the military.  

IV.  Analysis

The Board notes that spinocerebrellar degeneration with 
bilateral blindness was not diagnosed in service.  The 
earliest diagnosis for that disorder was many years after 
service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his recent medical 
records or examination reports is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

With respect to the e-mails from Dr. Pasquale Montagna, the 
Board notes that to the extent that they may be viewed as 
indicating a possible relationship between the veteran's 
service-connected migraine headaches and his spinocerebrellar 
degeneration with bilateral blindness, such an opinion is not 
adequate to support the claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

With respect to the veteran's own testimony in which he 
related his spinocerebrellar degeneration with bilateral 
blindness to service, the Board notes that the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorder, that 
such disorder is etiologically related to his service- 
connected disorder disorders, or to otherwise assert medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board finds that the opinion from a neurologist in 
February 2005, which clearly weighs against the claim, is the 
most credible opinion of record.  The neurologist based the 
opinion on an accurate understanding of the veteran's medical 
history, and the opinion is consistent with the service 
medical records, which are negative for the disease, and the 
lack of post service diagnosis of the disease for many years 
after service.  The Board also notes that there is no basis 
for concluding that the spinocerebrellar degeneration with 
bilateral blindness was caused or aggravated by the veteran's 
service connected disabiities.  No clear medical opinion has 
been offered to support such a theory.  

In summary, the preponderance of the evidence shows that the 
veteran's current spinocerebrellar degeneration with 
bilateral blindness was not present during service, was not 
manifested until many years after service, and is not related 
to active duty service or any incident therein.  Accordingly, 
the Board concludes that spinocerebrellar degeneration with 
bilateral blindness was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  


ORDER

Service connection for spinocerebrellar degeneration with 
bilateral blindness is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


